Citation Nr: 0833771	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure, for purposes 
of accrued benefits.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, for 
purposes of accrued benefits.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, for purposes of 
accrued benefits.  

4.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to diabetes mellitus, for 
purposes of accrued benefits.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.  

6.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He died in February 2006.  The appellant is 
the veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefits sought on 
appeal.

The appellant testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Cause of Death   

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2007).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (2007).

The veteran's certificate of death shows that he died in 
February 2006, as a result of myocardial infarction due to or 
as a consequence of coronary artery disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death included 
peripheral vascular disease and cerebrovascular accident.  

The veteran's certificate of death shows that he was admitted 
to the Johnson City Medical Center at the time of his death.  
The veteran's terminal hospital and/or emergency department 
records, however, have not been associated with the claims 
file.   The RO should request any additional available VA and 
private medical records that may contain relevant treatment 
records related to the veteran's cause of death.

1.  Service Connection Claims

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007). 
The appellant claims that service-connected is warranted for 
diabetes mellitus as due to exposure to an herbicide agent in 
service.  She further contends that diabetes mellitus 
contributed to the veteran's hypertension, coronary artery 
disease, and cerebrovascular accident, which in turn resulted 
in the veteran's cause of death. 

Diabetes Mellitus 

The veteran's form DD-214 shows that he had 12 months of 
service in Vietnam during the Vietnam Era; thus, he is 
presumed to have been exposed to an herbicide agent during 
service.

VA regulations provide that type II diabetes mellitus shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2007).  

Evidence considered in rebuttal of service incurrence of a 
disease listed in 3.309 will be any evidence of a nature 
usually accepted as competent to indicate that time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d) 
(2007).  "Affirmative evidence to the contrary" will not 
require a conclusive showing, but such a showing as would in 
sound medical reasoning and in consideration of all the 
evidence of record, support a conclusion that the disease was 
not incurred in service.  

The veteran was first diagnosed with diabetes mellitus in 
October 2002.  VA and private treatment records show that the 
veteran was treated with steroids in October 2002 for chronic 
obstructive pulmonary disease.  An October 2002 hospital 
discharge summary states that the veteran required regular 
insulin to control his blood sugars presumably due to steroid 
dosages being given for COPD.  A February 2004 VA examination 
noted findings in the medical records which show that the 
veteran was discovered to have steroid induced hyperglycemia 
because of receiving prednisone while hospitalized.  The 
examiner opined that the veteran's diabetes mellitus was 
steroid induced. 

The appellant submitted a March 2005 statement from Dr. C.P., 
in which she states that the veteran showed evidence of pre-
diabetes in August 1999.  She stated that the steroids that 
he received in 2002 did not cause his diabetes but aggravated 
a pre-existing condition.  The Board notes that the 
referenced August 1999 note is not found in the record.  In a 
March 2006 letter, Dr. C.P. stated that she began treating 
the veteran in 2005.  She opined that the veteran's brief 
steroid treatment from 1999 to 2000 did not cause his 
diabetes, and that he had evidence of his diabetic condition 
prior to his steroid treatment.  

The appellant contends that the veteran was pre-diabetic 
prior to the veteran's steroid treatment.  A private doctor's 
statement indicates that steroids aggravated or contributed 
to diabetes.  In light of the foregoing, the Board finds that 
a remand for a supplemental opinion is necessary to determine 
if the veteran's diabetes mellitus is at least as likely as 
not related to in-service herbicide exposure versus post-
service steroid treatment.

Hypertension, Coronary Artery Disease, and Cerebrovascular 
Accident

The February 2004 VA examiner stated that the veteran had 
cerebrovascular accident, coronary artery disease, and 
hypertension before his diagnosis of diabetes mellitus. The 
appellant has submitted a March 2005, June 2005, and August 
2006 private medical opinions from Dr. C.P. which indicate 
that the veteran's stroke, coronary artery disease, and 
myocardial infarction, were due to or aggravated by his 
diabetes mellitus.  During an October 2007 VA examination, 
the examiner noted the veteran had various risk factors for 
coronary artery disease, cerebrovascular disease, and 
hypertension, including a strong family history of vascular 
disease, cirrhosis of the liver due to alcohol abuse heavy 
tobacco use, and elevated lipids.  The October 2007 VA 
examination did not address diabetes mellitus.  

The Board notes that the veteran is not currently service-
connected for diabetes mellitus; however, the Board finds 
that the issue of service connection for diabetes mellitus, 
currently on appeal, is inextricably intertwined with issues 
of service connection for hypertension, coronary artery 
disease, cerebrovascular accident, and service connection for 
the veteran's cause of death.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

The appellant has claimed that hypertension, coronary artery 
disease, and cerebrovascular accident are related to diabetes 
mellitus, and the medical evidence of record contains 
conflicting evidence on that issue.  Therefore, the Board 
finds that the VA opinion is necessary to clarify whether 
hypertension, coronary artery disease, and/or cerebrovascular 
accident were aggravated by diabetes mellitus.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  The Board finds that a VA medical 
opinion is necessary in this case to identify the veteran's 
cause of death, and any contributory causes of death, and to 
determine if his cause of death is related to service, or to 
a service-connected disability.  The VA opinion should also 
address whether diabetes mellitus caused or contributed to 
the veteran's cause of death.

3.  TDIU

Since a favorable decision on the service connection issues 
discussed above would have an impact as to the resolution of 
a TDIU, such issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
will defer appellate consideration of the apppellant's claim 
of entitlement to a TDIU, pending resolution of her claims 
for service connection.  

The appellant should be afforded an opportunity to submit 
additional evidence in support of her claims.  The RO should 
take any additional development as deemed necessary.    

4.  VCAA Notice

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

The appellant was not provided with a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death.  In the present appeal, the RO can 
cure any deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions, if 
any, for which a veteran was service-
connected at the time of his death, as 
outlined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  After securing the appropriate release 
forms, the RO should obtain reports from 
the veteran's terminal treatment in 
February 2006 from the Johnson City 
Medical Center and should associate them 
with the claims file.  If terminal 
treatment records are unavailable, the RO 
should make a note of such in the claims 
file. 

3.  After the veteran's terminal treatment 
records have been associated with the 
claims file, the RO should refer the case 
to an appropriate VA examiner(s) for a 
medical opinion to address claims of 
service connection for diabetes mellitus, 
to include as secondary to exposure to an 
herbicide agent; hypertension, coronary 
artery disease, and cerebral vascular 
accident, to include as due to claimed 
diabetes mellitus; and for the veteran's 
cause of death.  The examiner should review 
the entire claims folder and state:  

(A) Whether it is as likely as not that 
diabetes mellitus was due to or the result 
of herbicide exposure in service; and 
whether it is as likely as not that 
diabetes mellitus was due to or the result 
of post-service steroid treatment; in 
responding to this question, the examiner 
should discuss the medical opinion of 
record opining that the veteran had 
evidence of diabetic condition in 1999 and 
prior to steroid treatment; 

If diabetes mellitus is as likely related 
to herbicide exposure as it is to post-
service steroid treatment; the examiner 
should indicate such.  

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed.  The 
examiner should specifically address March 
2005 and March 2006 opinions rendered by 
Dr. C.P.

(B) Whether it is as likely as not that 
hypertension, coronary artery disease, 
and/or cerebrovascular accident were 
proximately due to or the result of 
diabetes mellitus, or, in the alternative, 
permanently aggravated by diabetes 
mellitus;

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed.  The 
examiner should specifically address 
findings from February 2004 and October 
2007 VA examinations, and March 2005, June 
2005, and August 2006 private medical 
opinions from Dr. C.P. 

(C) The examiner should identify all 
principal or contributory causes of death, 
and should state whether it is as likely as 
not that diabetes mellitus or other 
disability of service origin caused or 
contributed to the cause of the veteran's 
death;

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or lent 
assistance to the production of death.

The RO should review the medical opinion to 
ensure that it is in complete compliance 
with this remand.  If deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine if 
further development is warranted.  The RO 
should take any additional development as 
deemed necessary

The RO should then review the case again 
based on the additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the appellant and her 
representative with a Supplemental 
Statement of the Case, and should give the 
appellant a reasonable opportunity to 
respond before returning the record to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
